 



Exhibit 10.49
LSI LOGIC CORPORATION
2003 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     LSI Logic Corporation (the “Company”) hereby grants you Abhijit Y.
Talwalkar (the “Employee”), a nonqualified stock option under the Company’s 2003
Equity Incentive Plan (the “Plan”), to purchase shares of common stock of the
Company (“Shares”) effective as of the date (the “Grant Date”) indicated on the
Notice of Grant of Stock Options (the “Notice of Grant”) to which this agreement
is attached and which are collectively referred to as the “Agreement.” In
general, the latest date this option shall expire is the expiration date
indicated on the Notice of Grant (the “Expiration Date”). However, as provided
in this Agreement, this option may expire earlier than the Expiration Date.
Subject to the provisions of the Notice of Grant, this Agreement and of the
Plan, the principal features of this option are as follows:
IMPORTANT:
     Your signature to the Notice of Grant indicates your agreement and
understanding that this grant is subject to all of the terms and conditions
contained in the Notice of Grant, this Agreement and the Plan. For example,
important additional information on vesting and forfeiture of the Shares covered
by this grant is contained in the Notice of Grant. PLEASE BE SURE TO READ ALL OF
THE NOTICE OF GRANT, WHICH CONTAINS CERTAIN SPECIFIC TERMS AND CONDITIONS OF
THIS OPTION.
TERMS AND CONDITIONS OF THE NONQUALIFIED STOCK OPTION
     1. Grant of Option. The Company hereby grants to the Employee under the
Plan, as a separate incentive in connection with his or her employment and not
in lieu of any salary or other compensation for his or her services, a
nonqualified stock option to purchase, on the terms and conditions set forth in
this Agreement and the Plan, all or any part of an aggregate of the number of
Shares listed in the Notice of Grant.
     2. Exercise Price. The purchase price per Share for this option (the
“Exercise Price”) shall be the option price listed in the Notice of Grant.
     3. Vesting Schedule. Except as otherwise provided in this Agreement, the
right to exercise this option is scheduled to vest in the amounts and on the
dates shown on the Notice of Grant.
     In the event the Employee is terminated by the Company without Cause (as
defined in the Employment Agreement entered into between the Employee and
Company and dated May 23, 2005 (the “Employment Agreement”)) or voluntarily
terminates for Good Reason (as defined in the Employment Agreement) other than
In Connection with a Change of Control (as defined in the Employment Agreement),
then twenty-five percent (25%) of the total number of Shares subject to the
option, less the number of Shares vested prior to the termination date, shall
become fully vested and exercisable.
     In the event the Employee is terminated by the Company without Cause (as
defined in the Employment Agreement) or voluntarily terminates for Good Reason
(as defined in the Employment Agreement) and such termination is In Connection
with a Change of Control (as defined in the Employment Agreement), then one
hundred percent (100%) of the Shares subject to the option shall become fully
vested and exercisable.

Page 1 of 7



--------------------------------------------------------------------------------



 



     4. Termination of Service.
     In the event the Employee is terminated by the Company without Cause (as
defined in the Employment Agreement), voluntarily terminates for Good Reason (as
defined in the Employment Agreement) or is terminated due to Employee’s death or
Disability, the Employee may, within twelve (12) months after the date of such
termination, or prior to the Expiration Date, whichever shall first occur,
exercise any then vested but unexercised portion of this option. In the event
the Employee is terminated by the Company for Cause (as defined in the
Employment Agreement) or voluntarily terminates without Good Reason (as defined
in the Employment Agreement) for any reason other than Disability or death, the
Employee may, within three (3) months after the date of such termination, or
prior to the Expiration Date, whichever shall first occur, exercise any then
vested but unexercised portion of this option.
     5. Persons Eligible to Exercise Option. Except as provided in this
Agreement above or as otherwise determined by the Committee in its discretion,
this option shall be exercisable during the Employee’s lifetime only by the
Employee.
     6. Option is Not Transferable. Except as otherwise expressly provided
herein, this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.
     7. Exercise of Option. This option may be exercised by the person then
entitled to do so as to any Shares which may then be purchased (a) by giving
notice of exercise by way of such form, time, place and/or manner as the Company
may designate, (b) providing full payment of the Exercise Price (and the amount
of any income tax the Company determines is required to be withheld by reason of
the exercise of this option or as is otherwise required under paragraph 10
below), and (c) giving satisfactory assurances in the form or manner requested
by the Company that the Shares to be purchased upon the exercise of this option
are being purchased for investment and not with a view to the distribution
thereof. If the option is to be exercised through a stock broker-assisted
transaction, the option must be exercised while the applicable stock market is
open for trading and before the option otherwise expires.
     8. Conditions to Exercise. Except as provided in paragraph 7 above, or as
otherwise required as a matter of law, and as so specified by the Company at any
time, the Exercise Price for this option may be paid through such procedures as
the Company may announce from time to time. As of the date of grant of this
option, the purchase price for the exercise of this option may be paid through
the procedures indicated on the stock administration website on the LSI Logic
intranet. Notwithstanding the foregoing, the Company may, in its discretion,
require the Employee to exercise this option using a special sale and remittance
procedure (a “Cashless Exercise”) pursuant to which the Employee provides
irrevocable instructions to a brokerage firm to effect the immediate sale of all
or part of the option Shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes.
     9. Tax Withholding and Payment Obligations. The Company shall assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of Shares

Page 2 of 7



--------------------------------------------------------------------------------



 



acquired pursuant to the exercise of this option (“tax-related items”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, the Employee hereby
acknowledges and agrees that the ultimate liability for any and all tax-related
items is and remains his or her responsibility and liability and that the
Company (a) makes no representations or undertaking regarding treatment of any
tax-related items in connection with any aspect of this option grant, including
the grant, vesting or exercise of this option and the subsequent sale of Shares
acquired pursuant to the exercise of this option; and (b) does not commit to
structure the terms of the grant or any aspect of this option to reduce or
eliminate the Employee’s liability regarding tax-related items. In the event the
Company determines that it and/or an Affiliate must withhold or collect any
tax-related items as a result of the Employee’s participation in the Plan, the
Employee agrees as a condition of the grant of this option to make arrangements
satisfactory to the Company to enable it to satisfy all withholding and/or
collection requirements. The Employee authorizes the Company and/or an Affiliate
to withhold all applicable withholding taxes from the Employee’s wages or other
cash compensation due to the Employee. Furthermore, the Employee agrees to pay
the Company and/or an Affiliate any amount of taxes the Company and/or an
Affiliate may be required to withhold or collect as a result of the Employee’s
participation in the Plan that cannot be satisfied by deduction from the
Employee’s wages or other cash compensation paid to the Employee by the Company
and/or an Affiliate. The Employee acknowledges that he or she may not exercise
this option unless the tax withholding and/or collection obligations of the
Company and/or any Affiliate are satisfied.
     10. Suspension of Exercisability. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority, is necessary
or desirable as a condition of the purchase of Shares hereunder, this option may
not be exercised, in whole or in part, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make reasonable efforts to meet the requirements of any such state or federal
law or securities exchange and to obtain any such consent or approval of any
such governmental authority.
     11. Change in Control. In the event of a Change in Control (as defined in
the Employment Agreement), this option shall be subject to the definitive
agreement governing such Change in Control. Such agreement, without the
Employee’s consent and notwithstanding any provision to the contrary in this
Agreement or the Plan, may provide for one or more of the following: (a) the
assumption of this option by the surviving corporation or its parent; (b) the
substitution by the surviving corporation or its parent of options with
substantially the same terms as this option; (c) the substitution by the
surviving corporation or its parent of other awards having a value at least
equal to the value as this option; (d) the conversion of this option into an
option to purchase the consideration received by the stockholders of the Company
in the Change in Control; (e) the termination of this option after the Company
shall have provided the Employee with the ability to exercise this option, to
the extent, for a period of fifteen (15) days or less before the consummation of
the Change in Control; or (f) the cancellation of this option after payment to
the Employee of an amount in cash or cash equivalents equal to (A) the fair
market value of the Shares subject to this option at the time of the Change in
Control minus (B) the Exercise Price of the Shares subject to this option at the
time of the Change in Control. The Committee may, in its sole discretion,
accelerate the exercisability and vesting of this option in connection with any
of the foregoing alternatives.
     12. No Rights of Stockholder. Neither the Employee (nor any transferee)
shall be or have any of the rights or privileges of a stockholder of the Company
in respect of any of the Shares issuable pursuant to the exercise of this
option, unless and until certificates representing such Shares

Page 3 of 7



--------------------------------------------------------------------------------



 



(which may be in book entry form) have been issued, recorded on the records of
the Company or its transfer agents or registrars, and delivered to the Employee
(or transferee).
     13. No Effect on Employment or Future Awards. The Employee’s employment
with the Company and its Affiliates is on an at-will basis only, subject to the
provisions of applicable law and the terms of the Employment Agreement.
Accordingly, subject to any separate, written, express employment contract with
the Employee, nothing in this Agreement or the Plan shall confer upon the
Employee any right to continue to be employed by the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company or the
Affiliate, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without good cause.
Such reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company or the Affiliate employing
the Employee. For purposes of this Agreement, the transfer of employment of the
Employee between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a termination. In addition, a leave of absence
or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Affiliate employing
the Employee, as the case may be, shall not be deemed a termination for the
purposes of this Agreement. The Employee’s grant of the option pursuant to this
Agreement does not confer upon the Employee the right to be selected to receive
any future Award under the Plan.
     14. Legal and Tax Consultation. The Employee acknowledges that the
Corporation has advised the Employee to consult his or her independent tax
advisor with respect to legal and tax consequences of the Option, and the
Employee has consulted with any legal or tax advisors that the Employee deems
necessary and is not relying on the Company for any legal or tax advice.
     15. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its Stock
Administration Department, at LSI Logic Corporation, 1621 Barber Lane, Milpitas,
California 95035, or at such other address as the Company may hereafter
designate in writing.
     16. Other Benefits. Nothing contained in this Agreement shall affect the
Employee’s right to participate in and receive benefits under and in accordance
with the then current provisions of any insurance or other employee welfare plan
or program of the Company or any Affiliate
     17. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.
     18. Binding Agreement. Subject to the limitation on the transferability of
this option contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     19. Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan. This
option is not an incentive stock option as defined in Section 422 of the
Internal Revenue Code. The Company may, in its discretion, issue newly issued
shares or treasury shares pursuant to this option.

Page 4 of 7



--------------------------------------------------------------------------------



 



     20. Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
     21. Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
     22. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.
     24. Governing Law. This Option Agreement is governed by the laws of the
state of California, United States, without any reference to its conflicts of
law provisions.
     25. Amendment, Suspension, Termination. By accepting this option, the
Employee expressly warrants that he or she has received an option to purchase
stock under the Plan, and has received, read and understood the prospectus for
the Plan. The Employee understands that the Plan is discretionary in nature and
may be modified, suspended or terminated by the Company at any time.
     26. Acknowledgment and Waiver. By participating in the Plan, and accepting
the grant of the option, the Employee agrees and acknowledges that:

  (a)   the Employee’s participation in the Plan is voluntary;

  (b)   the value of the option granted pursuant to this Agreement is an
extraordinary item of compensation, which is outside the scope of the Employee’s
employment arrangement and the option granted pursuant to this Agreement is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments, except as may be specifically provided
for by the applicable plan or agreement;

  (c)   the future value of the Shares subject to the option granted pursuant to
this Agreement is unknown and cannot be predicted with certainty, and

Page 5 of 7



--------------------------------------------------------------------------------



 



      the Company makes no express or implied promise about the financial gain
or loss to be achieved through participation in the Plan;

  (d)   the option has been granted to the Employee in the Employee’s status as
an employee of the Company and can in no event be understood or interpreted to
mean that an entity other than the Employee’s employer has an employment
relationship with the Employee;

  (e)   no claim or entitlement to compensation or damages arises from the
expiration of the term of the option granted pursuant to this Agreement, or
diminution in value of the option, or Shares purchased under the Plan, and if
the Employee did acquire any such rights, the Employee is deemed to have
irrevocably released the Company from any such claim or entitlement that may
arise by accepting the option, to the extent permitted by applicable law; and

  (f)   the Company does not commit to and has no obligation to structure the
terms of or any aspect of the option granted pursuant to this Agreement in order
to reduce or eliminate the Employee’s liability for income taxes, social
insurance taxes or other applicable taxes.

     27. Data Privacy. As a condition of participating in the Plan, if the
Employee resides outside the United States, he or she:

  (a)   consents to the collection, use, processing, and transfer, in electronic
or other form, of personal data described in this Section 26 by and among the
Company for the exclusive purpose of implementing, administering or managing his
or her participation in the Plan;

  (b)   understands that the Company may hold certain personal information about
the Employee, including but not limited to name, home address and telephone
number, date of birth, social security number or other identification number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all options or any other entitlement to shares awarded, canceled,
purchased, or outstanding in the Employee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”);

  (c)   understands that Data may be transferred to any third parties assisting
the Company in the administration of the Plan;

  (d)   understands that the recipients of Data may be located within or outside
the Employee’s country of residence, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Employee’s
country of residence;

  (e)   authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,

Page 6 of 7



--------------------------------------------------------------------------------



 



      administering or managing the Employee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or any subsequent holding of Shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Plan;

  (f)   understands that Data will be held only as long as necessary to
implement, administer or manage the Employee’s participation in the Plan;

  (g)   understands that the Employee may, at any time, review the Data, require
any necessary amendments to Data or withdraw the consents herein in writing by
contacting the Company; and

  (h)   understands that withdrawing the Employee’s consent may affect the
Employee’s ability to participate in the Plan.

     28. Translation. If this Option Agreement or any other document related to
the Plan is translated into a language other than English, and if the translated
version is different from the English language version, the English language
version will take precedence.

Page 7 of 7